Exhibit 10.1

OFFICER AGREEMENT




THIS AGREEMENT (“Agreement”) is made and entered into this 1st day of March,
2012 (“Effective Date”), by and between Silgan Plastics LLC (“Company”) and
Sarah T. Macdonald (“Officer”).


RECITALS


A. Company is engaged in, among other things, the business of developing,
creating and manufacturing plastic packaging solutions for customers’ products
(the “Business”). Company’s headquarters and principal place of business are
located in, and this Agreement is being signed in, St. Louis, Missouri.


B.    Officer will be a senior officer of Company involved in, and with
significant responsibilities and confidential information regarding, Company’s
Business.


C.    Company desires that Officer sign this Agreement.


D.    Officer desires to sign this Agreement and be eligible for severance as
provided herein.


NOW, THEREFORE, in consideration of the above and of the mutual covenants and
agreements hereinafter set forth, Officer and Company agree as follows:


1.
Confidential Information.

(a)
Officer agrees to keep secret and confidential, and not to use or disclose to
any third-parties, except as directly required for Officer to perform Officer’s
employment responsibilities for Company, any of Company’s confidential,
proprietary and/or trade secret information concerning Company’s Business
learned, developed or otherwise acquired by Officer during the course of, or in
connection with, Officer’s employment with Company (“Confidential Information”).
Confidential Information includes, among other things, Company’s confidential
information regarding its customers and prospective customers (including but not
limited to their needs, preferences, requirements, and likes and dislikes),
costs, pricing, profitability, sales and marketing strategies, pricing policies,
commission structures, contract terms and conditions, operational methods,
strategic plans, nonpublic personnel-related information, nonpublic training
materials, internal financial information, research and development plans and
activities, and the like. Officer acknowledges that Company exercises reasonable
efforts to maintain the secrecy and confidentiality of Confidential Information,
and Officer agrees to treat Confidential Information as secret and confidential
so long as such information is not generally known to the public. The foregoing
restrictions shall also apply to Company’s subsidiaries’ Confidential
Information.




--------------------------------------------------------------------------------



(b)
Officer acknowledges that any and all notes, records, sketches, computer
diskettes, nonpublic training materials, recordings and other documents obtained
by or provided to Officer, or otherwise made, produced or compiled during the
course of Officer’s employment with Company, which contain any Confidential
Information of Company or Company’s subsidiaries, regardless of the type of
medium in which it is preserved, are the sole and exclusive property of Company
and shall be given to Company (with no copies retained) upon Officer’s
termination of employment or on demand at any time by Company.

2.
Restrictions during Employment. Officer agrees that throughout Officer’s
employment with Company, Officer shall (a) faithfully render such services as
may be delegated to Officer by Company; (b) devote Officer’s entire business
time, good faith, best efforts, ability, skill and attention to Company’s
Business; (c) not, directly or indirectly, compete, plan or prepare to compete,
or assist anyone else in competing or in planning or preparing to compete,
against Company; and (d) follow and act in accordance with all of Company’s
rules, policies and procedures with respect to the operation of Company.

3.
Post-Termination Restrictions.

(a)
Officer recognizes that (1) Company has spent substantial money, time and effort
over the years in developing and solidifying its relationships with its
customers and in developing its Confidential Information; (2) long-term customer
relationships often can be difficult to develop and require a significant
investment of time, effort and expense; and (3) Company pays its high-level
personnel such as Officer to, among other things, develop and preserve
Confidential Information, customer goodwill, and customer loyalty for and on
behalf of Company. Accordingly, Officer agrees that for a period of (x) two (2)
years immediately following Officer’s last day of employment with Company (in
the event such employment is terminated by Officer or by Company with cause) or
(y) one (1) year immediately following Officer’s last day of employment with
Company (in the event such employment is terminated by Company without cause),
Officer shall not, directly or indirectly, on Officer’s behalf or on behalf of
any other person, firm, corporation, partnership or other entity, compete
against Company by:

(i)
providing, or supervising, managing or consulting in the provision of, any
services or products that are competitive with Company’s Business;

(ii)
becoming employed by, or providing services under contract or otherwise for, any
company providing services or products in competition with Company’s Business;

(iii)
providing, or supervising, managing or consulting in the provision of, any work
or activity that involves a product, process, apparatus, service or development
utilized by the Company in its Business to any customer of Company with whom
Officer or anyone under Officer’s direct supervision dealt at any time during
Officer’s last two (2) years of employment with Company or about whom Officer
acquired any Confidential Information while Officer was employed by Company;


    2    

--------------------------------------------------------------------------------



(iv)
soliciting, enticing, inducing, hiring, employing or seeking to employ any
salesperson, engineer, technician, manager or executive-level employee of
Company, who was employed by Company during Officer’s last six (6) months of
employment with the Company, to provide any services in competition with
Company’s Business.

(b)
The post-termination restrictions in Sections 3(a)(i) and (ii) shall apply only
in the United States, Canada, and such other countries where Company is engaged
in the Business, or is actively planning to engage in the Business, as of the
last day of Officer’s employment with Company. Officer acknowledges and agrees
that the post-termination restrictions in Sections 3(a)(i) through (iv) are
reasonable and necessary to protect Company’s legitimate protectible interests
because, among other reasons, (i) of the narrow range of the activities
prohibited; (ii) of the Confidential Information to which Officer has and will
have access, which Officer agrees can have a useful competitive life of more
than two years; (iii) of Officer’s high-level position in Company, which
provides Officer with access to Company’s most sensitive Confidential
Information and access to and influence regarding Company’s most valuable and
sensitive customer relationships; (iv) there are many other areas and businesses
in which, and companies for which, Officer could work in view of Officer’s
background, and the restraints contained herein therefore should not impose any
undue hardship on Officer. Officer further acknowledges and agrees that the
restrictions in Subpart 3(a)(iv) are reasonable because (1) Officer, as a
high-level employee, is in a position to identify, through Confidential
Information, Company employees most integral and/or critical to the success of
Company’s Business; (2) such restrictions protect against the possible loss or
misuse of Confidential Information by other Company employees; (3) such
restrictions protect the customer relationships and/or goodwill associated with
other Company employees; and (4) loss of one or more other Company employees, in
addition to Officer, would increase the risk of loss or misuse of Confidential
Information and/or customer relationships.

4.
Intellectual Property.

(a)
Officer agrees that any and all Confidential Information, ideas, inventions,
discoveries, patents, patent applications, technology, improvements, know-how,
copyrights, tangible works of expression, derivative works, trademarks, service
marks, trade secrets, and the like (“Intellectual Property”), which are
developed, conceived, created, discovered, learned, produced and/or otherwise
generated by Officer, whether individually or otherwise, during the time that
Officer is employed by Company, whether before or after execution of this
Agreement, whether or not during working hours, that relate to: (a) current and
anticipated businesses and/or activities of Company; (b) Company’s current and
anticipated research or development; or (c) any work performed by Officer for
Company are and shall be the sole and exclusive property of Company, and Company
shall own any and all worldwide right, title and interest in, to and under such
Intellectual Property. Officer hereby agrees to assign, and assigns, to Company
any and all worldwide right, title and interest in, to and under such
Intellectual Property. Officer hereby agrees, whenever requested to do so by
Company, at Company’s expense, to execute any and all applications, assignments
or other instruments


    3    

--------------------------------------------------------------------------------



which Company deems desirable or necessary to protect such interests. In the
event that Company requests Officer to perform any of the foregoing services
following termination of Officer’s employment with Company, Company agrees to
compensate Officer for such services at a rate per hour equal to the base salary
that Officer received from Company at the time of Officer’s termination. In
addition, Company shall reimburse Officer for all related reasonable
out-of-pocket expenses incurred in rendering such services. Officer further
agrees to make a complete written disclosure to Company of any Intellectual
Property, when and as it arises, is conceived or is reduced to practice,
specifically pointing out the features or concepts that Officer believes to be
new or different.
(b)
Officer agrees that any Intellectual Property that is conceived, developed, or
reduced to practice by Officer within one (1) year immediately following the
termination of Officer’s employment with Company that relates to the actual or
foreseeable Business of Company will be presumed to have been made during the
term of Officer’s employment and will be the sole property of Company, unless
Officer presents sufficient evidence to Company satisfactory to rebut the
presumption.

5.
Non-Waiver of Rights. Company’s failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by Officer of
any of the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement, or any part
hereof, or the right of Company thereafter to enforce each and every provision
in accordance with the terms of this Agreement.

6.
Invalidity of Provisions. If any provision of this Agreement is adjudicated to
be invalid or unenforceable under applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected as to such jurisdiction and such adjudication shall not affect the
validity or enforceability of such provisions in any other jurisdiction. To the
extent that any provision of this Agreement is adjudicated to be invalid or
unenforceable because it is overbroad, that provision shall not be void but
rather shall be limited only to the extent required by applicable law and
enforced as so limited.

7.
Assignments. This Agreement shall be freely assignable by Company to and shall
inure to the benefit of, and be binding upon, any other entity which shall
succeed to the Business. Being a contract for personal services, neither this
Agreement nor any rights hereunder shall be assigned by Officer.

8.
Company’s Right to Recover Costs and Fees. If Officer breaches or threatens to
breach this Agreement, Officer shall be liable for any attorneys’ fees and costs
incurred by Company in enforcing its rights hereunder. In addition, Officer
agrees that upon any breach by Officer of this Agreement the Company will cease
making any further Severance Payments hereunder and Officer shall immediately
reimburse the Company for all Severance Payments paid to Officer by the Company.




    4    

--------------------------------------------------------------------------------



9.
Termination.

(a)
Officer’s employment with Company is terminable by Company, or by Officer,
without cause, at any time upon notice to the other party. Company also may
terminate Officer’s employment with Company immediately for cause at any time.
If Officer’s employment under this Agreement is terminated, for any reason, with
or without cause, Company shall have no liability whatsoever to Officer other
than to pay Officer the compensation due through Officer’s last day of
employment (subject to Subsection (b) below), and such termination shall not
diminish or affect in any way Officer’s post employment duties and obligations
under this Agreement.

(b)
Officer acknowledges that Officer is, and at all times will be, an
employee-at-will of Company and nothing herein shall be construed to alter or
affect such employee-at-will status. Without limiting the generality of the
foregoing, as additional consideration for Officer’s execution of this
Agreement, in the event that Company terminates Officer’s employment without
cause, Company hereby agrees to provide Officer with (i) a payment of an amount
equal to one (1) year normal base salary, less applicable withholdings, (the
“Salary Payment”), with payment thereof to be made in equal monthly installments
over the course of the one (1) year period following the effective date of
termination, and (ii) a payment of an amount equal to the bonus Officer would
have received under Company’s applicable bonus plan for Officer for the year
during which Officer’s employment terminated had Officer’s employment not so
terminated, but pro rated based on the number of days Officer was employed by
Company during such year, less applicable withholdings, (the “Bonus Payment” and
together with the Salary Payment, the “Severance Payment”), with payment thereof
to be made during the first quarter of the year following the year during which
Officer’s employment terminated. Officer understands, acknowledges and agrees
that no Severance Payment shall be due in the event that Company terminates
Officer’s employment for cause or Officer terminates his employment.

(c)
For purposes of this Agreement, “cause” shall mean and include Officer’s (i) act
of fraud, embezzlement, theft, bribery or any other act of comparable
dishonesty, disloyalty or breach of trust against the Company or any other
material violation of law that occurs during or in the course of Officer’s
employment with Company; (ii) damage to Company’s assets; (iii) improper use or
disclosure of Company’s confidential information; (iv) breach of Officer’s
obligations under this Agreement; (v) engagement in any competitive activity
which would constitute a breach of Officer’s duty of loyalty or of Officer’s
obligations under this Agreement; (vi) breach of any of Company’s policies;
(vii) willful and continued failure to perform Officer’s duties for Company
(other than as a result of incapacity due to physical or mental illness); or
(viii) willful conduct that is injurious to Company, monetarily or otherwise.

10.
Amendments. No modification or amendment of any of the provisions of this
Agreement shall be effective unless in writing specifically referring hereto,
and signed by the parties hereto. This Agreement supersedes all prior agreements
and understandings between Officer and Company to the extent that any such
agreements or understandings conflict with the terms of this Agreement.


    5    

--------------------------------------------------------------------------------



11.
Choice of Forum and Governing Law. The parties acknowledge and recognize the
substantial contacts that they have and will continue to have with Missouri.
Such contacts may include the following: Company has its headquarters in
Missouri; Officer will perform certain employment duties in Missouri; Officer
will deal with, report directly or indirectly to and/or receive strategic and/or
management guidance or direction from executive-level personnel based in
Missouri; Officer may attend meetings in Missouri at which Confidential
Information may be disclosed; Officer will receive or be sent Confidential
Information originating from Company in Missouri; this Agreement was formed in,
accepted, and executed in Missouri; and the parties’ expectations under this
Agreement are based on Missouri law. In light of the parties’ substantial
contacts with the State of Missouri, and their significant interest in ensuring
that disputes as to the validity and enforceability of this Agreement are
resolved on a uniform basis, the parties agree that: (a) any litigation
involving any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity and/or enforceability of the Agreement, shall be filed
and conducted exclusively in St. Louis, Missouri; and (b) the Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Missouri, without regard for any conflict of law principles.

12.
Company’s Right to Injunctive Relief. In the event of a breach or threatened
breach of any of Officer’s duties and obligations under the terms and provisions
of Sections 1, 2, 3, 4 or 11 hereof, Company shall be entitled, in addition to
any other legal or equitable remedies it may have in connection therewith
(including any right to damages that it may suffer), to temporary, preliminary
and permanent injunctive relief restraining such breach or threatened breach.
Officer hereby expressly acknowledges that the harm which might result to the
Business as a result of any noncompliance by Officer with any of the provisions
of Sections 1, 2, 3, 4 or 11 would be largely irreparable. Officer specifically
agrees that if there is a question as to the enforceability or interpretation of
any of the provisions of Sections 1, 2, 3, 4 or 11 hereof, Officer will not
engage in any conduct inconsistent with or contrary to such Sections or the
Company’s good faith interpretation thereof until after the question has been
resolved by a final judgment of a court of competent jurisdiction. Any time
during which Officer violates any restrictions on Officer under this Agreement
shall not count toward satisfying the time during which such restrictions shall
apply.

13.
Future Employment. Officer shall disclose the existence of this Agreement to any
new employer that offers products or services that compete with the Business.
Officer shall not, during or after employment with Company, make any comments or
other communications disparaging the goodwill or reputation of Company, its
employees or Business. Officer consents to Company informing any subsequent
employer of Officer, or any entity which Company in good faith believes is, or
is likely to be, considering employing Officer, of the existence and terms of
this Agreement.

14.
Transfers. This Agreement shall continue and be in full force and effect without
re-execution in the event Officer is employed by Company in another position or
location.


    6    

--------------------------------------------------------------------------------



PLEASE NOTE: BY SIGNING THIS AGREEMENT, OFFICER IS HEREBY CERTIFYING THAT
OFFICER (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AGREEMENT TO ASK ANY QUESTIONS
OFFICER HAS ABOUT THE AGREEMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS OFFICER’S RIGHTS AND OBLIGATIONS UNDER THE
AGREEMENT.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date first above written.






/s/ Sarah T. Macdonald
 
 
 
Officer: Sarah T. Macdonald
 
 
 
Address: 7025 N. Smoketree Pass                                                
 
 
 
Appleton, WI 54913
 
 
 
 
 
SILGAN PLASTICS LLC
 
 
 
 
 
By:/s/ Adam J. Greenlee
 
 
 
Name: Adam J. Greenlee
                                                          
 
 
 
Title: Vice President
 
 
 






















    7    